DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed 4/19/2022 have been accepted. Claims 1-5 and 8-20 are still pending. Claims 1, 11, 13, 16, 17, and 19 are amended. Claims 6 and 7 have been canceled. Applicant’s amendments to the claims have overcome each and every 112 rejection previously set forth in the Non-Final Rejection mailed 1/20/2022.

Claim Objections
Claim 8 objected to because of the following informalities:  Claim 8 is still stated as being dependent upon claim 7, which has been canceled. Since claim 7 has been canceled and the limitations moved up to claim 1, claim 8 should now be dependent upon claim 1 to be proper.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 8, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US PGPub 2021/0011842) in view of Kim et al. (US PGPub 2014/0293712, hereafter referred to as Kim) in view of Ramalingam (US PGPub 2016/0284393) in view of Lee (US PGPub 2016/0141026, hereafter referred to as Lee2016) in view of Yum et al. (US PGPub 2015/0268860, hereafter referred to as Yum) in view of Chetlur et al. (US PGPub 2013/0074136, hereafter referred to as Chetlur).
Regarding claim 1, Lee teaches a storage device comprising: a nonvolatile memory device including a turbo buffer area and a user storage area (Fig. 5 and Paragraphs [0030], the memory may be divided into an SLC area (turbo buffer area) and MLC area (user storage area)), to preferentially write the first data in the turbo buffer area rather than the user storage area when the first data is associated with a turbo write, and to write the first data in the turbo buffer area or the user storage area based on a normal write policy when the 10first data is associated with a normal write (Paragraph [0031], describes a turbo write which will preferentially write data to the SLC area (turbo buffer area) as opposed to the MLC area (user storage area). Fig. 7 and Paragraphs [0048] and [0102]-[0106], show that normal writes can also be used in the system), a first move command to move second data stored in the turbo buffer area to the user storage area based on the first move command by writing the second data in the user storage area and invalidating the second data in the turbo write buffer area (Fig. 5 and Paragraph [0084], shows data can be moved from the SLC area to the MLC area (written to the area), it is just not based off a command from the host. The data that was written in the SLC area is then invalidated). Lee does not explicitly teach to write the first data in the user storage area if the turbo buffer area is not available when the first data is associated with a turbo write and wherein the controller is further configured to receive a move command from the external host device, and wherein the controller is further configured to receive a second move command from the external host device and to move third data stored in the user storage area to the turbo buffer area based on the second move command by writing the third data in the turbo buffer area and invalidating the third data in the user storage area.
Kim teaches wherein the controller is further configured to receive a move command from the external host device (Paragraph [0011], states a flush command (command to move data from a buffer to another location) can be received from an external device). Since both Lee and Kim teach commands that move data it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the teachings of Lee to have an external host device issue the move command as taught in Kim to obtain the predictable result wherein the controller is further configured to receive a move command from the external host device. Lee and Kim do not teach to write the first data in the user storage area if the turbo buffer area is not available when the first data is associated with a turbo write, and wherein the controller is further configured to receive a second move command from the external host device and to move third data stored in the user storage area to the turbo buffer area based on the second move command by writing the third data in the turbo buffer area and invalidating the third data in the user storage area without providing the third data to the external host, wherein each of the first move command and the second move command includes information of a destination area, to which the second data or the third data is to be moved, from among the turbo buffer area and the user storage area, and wherein each of the first move command and the second move command includes force level information indicating a scheme to move the second data or the third data when a free capacity of a destination area, to which the second data or the third data is to be moved, from among the turbo buffer area and the user storage area is smaller than a capacity of the second data or the third data.
Ramalingam teaches to write the first data in the user storage area if the turbo buffer area is not available when the first data is associated with a turbo write (Paragraph [0035], states that a bypass scheme can be used when the SLC buffer becomes full during a period where there is no idle time between writes in which data will be allowed to be directly written to the TLC region (user storage area) instead). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee and Kim to implement a bypass method as taught in Ramalingam so as to accommodate such scenarios (Ramalingam, Paragraph [0035]). Lee, Kim, and Ramalingam do not teach wherein the controller is further configured to receive a second move command from the external host device and to move third data stored in the user storage area to the turbo buffer area based on the second move command by writing the third data in the turbo buffer area and invalidating the third data in the user storage area without providing the third data to the external host, wherein each of the first move command and the second move command includes information of a destination area, to which the second data or the third data is to be moved, from among the turbo buffer area and the user storage area, and wherein each of the first move command and the second move command includes force level information indicating a scheme to move the second data or the third data when a free capacity of a destination area, to which the second data or the third data is to be moved, from among the turbo buffer area and the user storage area is smaller than a capacity of the second data or the third data.
Lee2016 teaches wherein the controller is further configured to receive a second move command and to move third data stored in the user storage area to the turbo buffer area based on the second move command by writing the third data in the turbo buffer area and invalidating the third data in the user storage area, without providing the third data to the external host (Fig. 14 and Paragraphs [0142]-[0143] and [0154], state that hot data can be moved (written to new block and invalidated in old block) from the MLC block (user storage area) to the SLC block (turbo buffer area)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee, Kim, and Ramalingam to use a second move command to move data from the user storage area to the turbo buffer area as taught in Lee2016 so that the read operations on the hot data may be stably performed (Lee2016, Paragraph [0146]). Lee, Kim, Ramalingam, and Lee2016 do not explicitly teach wherein each of the first move command and the second move command includes information of a destination area, to which the second data or the third data is to be moved, from among the turbo buffer area and the user storage area, and wherein each of the first move command and the second move command includes force level information indicating a scheme to move the second data or the third data when a free capacity of a destination area, to which the second data or the third data is to be moved, from among the turbo buffer area and the user storage area is smaller than a capacity of the second data or the third data.
Yum teaches wherein the move command includes area 20information indicating one area selected from the first area, the second area, and the third area, and wherein the controller moves valid data of a selected area as the second data based on the area information (Paragraph [0063], describes migration and garbage collection operations which move data from source regions to destination regions meaning these regions would have to be identified. Garbage collection operations mean that the valid data would be what is moved out of the source as the point of garbage collection is to eliminate invalid data and reclaim space. Fig. 4-6 show that the memory contains multiple areas from which the data can be moved to and from). Since Lee/Kim/Ramalingam/Lee2016 and Yum teach move commands it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the move commands of Lee, Kim, Ramalingam, and Lee2016 to include the area information as taught in Yum to obtain the predictable result of wherein each of the first move command and the second move command includes information of a destination area, to which the second data or the third data is to be moved, from among the turbo buffer area and the user storage area. Lee, Kim, Ramalingam, Lee2016, and Yum do not teach wherein each of the first move command and the second move command includes force level information indicating a scheme to move the second data or the third data when a free capacity of a destination area, to which the second data or the third data is to be moved, from among the turbo buffer area and the user storage area is smaller than a capacity of the second data or the third data.
Chetlur teaches wherein the move command includes force 15level information indicating a scheme to move the second data when a free capacity of a destination area, to which the second data is to be moved, is smaller than a capacity of the second data (Fig. 3 and 4 and Paragraphs [0029]-[0030], describe the process of caching (moving) chunks of data into a cache which involves determining the space in the cache available with reference to the incoming data and either caching all the incoming data or evicting data in the cache to make room for all or some of the incoming data). Since both Lee/Kim/Ramalingam/Lee2016/Yum and Chetlur teach moving data it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the teachings of Lee, Kim, Ramalingam, Lee2016, and Yum to have force level information included with the move command as taught in Chetlur to obtain the predictable result of and wherein each of the first move command and the second move command includes force level information indicating a scheme to move the second data or the third data when a free capacity of a destination area, to which the second data or the third data is to be moved, from among the turbo buffer area and the user storage area is smaller than a capacity of the second data or the third data.
Regarding claim 2, Lee, Kim, Ramalingam, Lee2016, Yum, and Chetlur teach all the limitations of claim 1. Lee further teaches wherein the first move command includes a logical address, and wherein the controller moves the second data based on the logical address (Paragraph [0051], states that the address mapper can convert a logical address to a physical one or allocate a physical address to a logical address. It also states that the address information can be updated. Paragraph [0084], as stated in the rejection to claim 1, the data can be moved from one area to another meaning that the address information would have to be updated to reflect the data’s new physical location. This also means the data would have to be identified based off its address information (included in the command)). Lee2016 further teaches wherein the second move command includes a logical address, and wherein the controller moves the third data based on the logical address (Paragraphs [0142]-[0143] and [0154], states that the mapping table can be updated to reflect the new location the data is stored meaning that the address information would have to be updated to reflect the data’s new physical location. This also means the data would have to be identified based off its address information (included in the command)). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 3, Lee, Kim, Ramalingam, Lee2016, Yum, and Chetlur teach all the limitations of claim 1. Yum further teaches wherein the move command includes area 20information indicating one area selected from the first area, the second area, and the third area, and wherein the controller moves valid data of a selected area as the second data based on the area information (Paragraph [0063], describes migration and garbage collection operations which move data from source regions to destination regions meaning these regions would have to be identified. Garbage collection operations mean that the valid data would be what is moved out of the source as the point of garbage collection is to eliminate invalid data and reclaim space). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 4, Lee, Kim, Ramalingam, Lee2016, Yum, and Chetlur teach all the limitations of claim 1. Lee further teaches wherein the first move command includes a logical 618836S-1546 (ID-290598-US)address and wherein the controller moves data of a selected area, which correspond to the logical address, as the second data (Paragraph [0051] and [0084], as stated in the rejection to claim 2). Lee2016 further teaches the second move command includes a logical 618836S-1546 (ID-290598-US)address and wherein the controller moves data of a selected area, which correspond to the logical address, as third data (Paragraphs [0142]-[0143] and [0154], as stated in the rejection to claim 2). Yum further teaches wherein the move command includes area information indicating one area selected from the first area, the second area, and the third area (Paragraph [0063], as stated in the rejection to claim 3). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 5, Lee, Kim, Ramalingam, Lee2016, Yum, and Chetlur teach all the limitations of claim 1. Yum further teaches wherein the move command includes source identifier indicating the second data and source information indicating a kind of the source identifier (Paragraph [0063], as stated in the rejection to claim 3. Since a source is identified there needs to be information that identifies the source data that needs to be migrated). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 8, Lee, Kim, Ramalingam, Lee2016, Yum, and Chetlur teach all the limitations of claim 1. Chetlur further teaches wherein the force level information includes: 20a first level in which fourth data, of which a capacity corresponds to the free capacity, of the second data or the third data is moved, a second level in which to evict fifth data being a portion of data of the destination area is allowed and moving a portion of the second data or the third data is allowed, and a third level in which evicting a portion of the data of the destination area are 25allowed to move the second data or the third data to the destination area (Paragraphs [0029]-[0030], as stated in the rejection to claim 7, the data (incoming and present) is given a value to help indicate importance of the chunks of data. Based on these values and available space will determine which “force level” to operate at when moving the incoming chunks into the cache. If there is less free area than the incoming number of chunks then evictions of other chunks in the cache will take place to make room). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 19, claim 19 is the method claim associated with claim 1. Since Lee, Kim, Ramalingam, Lee2016, Yum, and Chetlur teach all the limitations to claim 1 they also teach all the limitations to claim 19; therefore the rejection to claim 1 also applies to claim 19.
Regarding claim 20, Lee, Kim, Ramalingam, Lee2016, Yum, and Chetlur teach all the limitations of claim 19. Yum further teaches receiving, at the storage device, move information, the moving of the third data to the 15different area is performed based on the move information, and wherein the receiving of the move information is performed simultaneously with the receiving of the move command or at a different time from a time at which the move command is received (Paragraph [0063], as stated in the rejection to claim 3. Since a source and destination are identified there needs to be information that identifies the source data that needs to be migrated and since there is no commands being sent beforehand to prep the data before the move the move information has to be included in the move command itself). The combination of and reason for combining are the same as those given in claim 1.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Kim, Ramalingam, Lee2016, Yum, and Chetlur as applied to claim 1 above, and further in view of Li et al. (US PGPub 2019/0034088, hereafter referred to as Li).
Regarding claim 9, Lee, Kim, Ramalingam, Lee2016, Yum, and Chetlur teach all the limitations of claim 1. Lee, Kim, Ramalingam, Lee2016, Yum, and Chetlur do not teach wherein each of the first move command and second move command includes activate mode information indicating a first time to move the second data or the third data and a second time to transfer a response corresponding to the first move command or second move command.
Li teaches wherein the move command includes activate mode information indicating a first time to move the second data and a second time to transfer a response corresponding to the move command (Paragraph [0031], states that after completion of a copy operation a notification can be sent to the host that the operation is completed. This means there has to be an indicator that states that the controller performs this operation). Since Lee/Kim/Ramalingam/Lee2016/Yum/Chetlur and Li teach move commands it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the teachings of Lee, Kim, Ramalingam, Lee2016, Yum, and Chetlur to include activate mode information in the move command as taught in Li to obtain the predictable result of wherein each of the first move command and second move command includes activate mode information indicating a first time to move the second data or the third data and a second time to transfer a response corresponding to the first move command or second move command.
Regarding claim 10, Lee, Kim, Ramalingam, Lee2016, Yum, Chetlur, and Li teach all the limitations of claim 9. Li further teaches wherein the activate mode information includes one from a set consisting of: a first mode to transfer the response to the external host device after moving the second data, a second mode to move the second data after transferring the response to the external host device, and a third mode to move a first portion of the second data, to transfer the response to the external host device, and to move a second portion of the second data (Paragraph [0031], as stated in the rejection to claim 9, the information consists of the first mode as the copy operation is performed first and then the host is notified). Lee2016 further teaches third data (Paragraphs [0142]-[0143] and [0154], as stated in the rejection to claim 1). The combination of and reason for combining are the same as those given in claim 9.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Kim, Ramalingam, Lee2016, Yum, and Chetlur as applied to claim 1 above, and further in view of Benisty (US PGPub 2018/0341410).
Regarding claim 11, Lee, Kim, Ramalingam, Lee2016, Yum, and Chetlur teach all the limitations of claim 1. Lee, Kim, Ramalingam, Lee2016, Yum, and Chetlur do not teach wherein the controller is further configured to output a response corresponding to the first move command or the second move command to the external host device, and wherein the response includes at least one of: first information indicating whether a movement of the second data or the third data is successful or a failure; second information indicating a ratio of moved data among the second data or the third data to the second data or the third data; third information including a bitmap after the second data or the third data is moved; fourth information indicating whether a hit or a miss occurs in the movement of the second data or the third data; fifth information indicating the force level information, and sixth information indicating an activate mode used in the movement of the second data or the third data.
Benisty teaches wherein the controller is further configured to output a response corresponding to the move command to the external host device and wherein the response includes at least one of: first information indicating whether a movement of the second data is successful or a failure, second information indicating a ratio of moved data among the second data to the second data, third information including a bitmap after the second data is moved, fourth information indicating whether a hit or a miss occurs in the movement of the second data, fifth information indicating the force level information, and sixth information indicating an activate mode used in the movement of the second data (Paragraph [0076], states that the host can request to read data from a queue such as a completion queue. The entries in the completion queue state that a transaction has been successfully completed and are stored there for the host to read when requested). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee, Kim, Ramalingam, Lee2016, Yum, and Chetlur to have a completion queue as taught in Benisty so as to have a method for dynamic and adaptive interrupt coalescing (Benisty, Abstract).
Regarding claim 12, Lee, Kim, Ramalingam, Lee2016, Yum, Chetlur, and Benisty teach all the limitations of claim 11. Benisty further teaches wherein the controller is further configured to record at least one of the first to sixth information at move feedback attributes and to transfer the move feedback attributes to the external host device in response to a query request received from the external host device (Paragraph [0076], as stated in the rejection to claim 11). The combination of and reason for combining are the same as those given in claim 11.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Kim, Ramalingam, Lee2016, Yum, and Chetlur as applied to claim 1 above, and further in view of Blackmore et al. (US Patent 7,089,289, hereafter referred to as Blackmore).
Regarding claim 13, Lee, Kim, Ramalingam, Lee2016, Yum, and Chetlur teach all the limitations to claim 1. Lee further teaches to move data based on the move information (Fig. 5 and Paragraph [0084], as stated in the rejection to claim 1). Lee2016 teaches to move the third data (Fig. 14 and Paragraphs [0142]-[0143] and [0154], as stated in the rejection to claim 1). Kim further teaches to receive move information from the external host device (Paragraph [0011], as stated in the rejection to claim 1). Lee, Kim, Ramalingam, Lee2016, Yum, and Chetlur do not teach wherein the controller is further configured to transfer a ready to transfer to the external host device in response to the first move command or the second move command, wherein the move information includes at least one of 15source information indicating the second data or the third data, destination information indicating a destination area, to which the second data or the third data is to be moved, from among the turbo buffer area and the user storage area, force level information, and 20activate mode information indicating a first time to move the second data or the third data and a second time to transfer a response corresponding to the first move command or the second move command.
Blackmore teaches wherein the controller is further configured to transfer a ready to transfer to the external host device in response to the move command (Abstract and Col. 11, lines 44-55, mention that handshake protocols are used when the sender and receiver are communicating (meaning the two communicate back and forth with a consensus on protocols to be used and establish the communication link. Col. 5, line 43-Col. 6, line15 also give a general description of some of the back and forth that takes place), wherein the move information includes at least one of 15source information indicating the second data, destination information indicating a destination area, to which the second data are to be moved, from among the first area and the second area, force level information, and 20activate mode information indicating a first time to move the second data and a second time to transfer a response corresponding to the move command (Col. 5, line 43-Col. 6, line15, describes the basic protocol for performing a zero copy transport (move command) which involves first prepping buffers followed by assigning logical tags to the buffers that is mutually agreed upon by the sender and receiver for the message. A send operation is then sent first to state the source of the data to be moved and the tag information identifying the destination that the data is to go as well as other parameters for the operation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee, Kim, Ramalingam, and Lee2016 to use the protocol for performing zero-copies as taught in Blackmore so as to have an efficient mechanism for sending messages without the use of intermediate copies (Blackmore, Abstract).
Regarding claim 14, Lee, Kim, Ramalingam, Lee2016, Yum, and Chetlur teach all the limitations to claim 1. Lee, Kim, Ramalingam, Lee2016, Yum, and Chetlur do not teach wherein the controller receives first move information through a first query request from the external host device before receiving the first move command or the second move command and moves the second data or the third data based on the first move information in response to the first move command or the second move command.
Blackmore teaches wherein the controller receives first move information through a first query request from the external host device before receiving the 25move command and moves the second data based on the first move information in response 648836S-1546 (ID-290598-US)to the move command (Col. 5, line 43-Col. 6, line15, describes the basic protocol for performing a zero copy transport (move command) which involves first prepping buffers followed by assigning logical tags to the buffers that is mutually agreed upon by the sender and receiver for the message. A send operation is then sent first to state the source of the data to be moved and the tag information identifying the destination that the data is to go as well as other parameters for the operation. After which the data is then sent in a subsequent command). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee, Kim, Ramalingam, Lee2016, Yum, and Chetlur to use the protocol for performing zero-copies as taught in Blackmore so as to have an efficient mechanism for sending messages without the use of intermediate copies (Blackmore, Abstract).
Regarding claim 15, Lee, Kim, Ramalingam, Lee2016, Yum, Chetlur, and Blackmore teach all the limitations of claim 14. Blackmore further teaches wherein the controller receives second move information through a second query request from the external host device before receiving 5the first move command or the second move command and moves fourth data based on the second move information in response to the first move command or the second move command (Col. 5, line 43-Col. 6, line15, as stated in the rejection to claim 14, this method can be conducted multiple times with multiple different data sets). The combination of and reason for combining are the same as those given in claim 14.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, Kim, Ramalingam, Lee2016, Yum, and Chetlur as applied to claim 1 above, and further in view of Nicholson et al. (US Patent 7,620773, hereafter referred to as Nicholson).
Regarding claim 16, Lee, Kim, Ramalingam, Lee2016, Yum, and Chetlur teach all the limitations of claim 1. Lee, Kim, Ramalingam, Lee2016, Yum, and Chetlur do not teach receiving a flush command for the turbo buffer area; flushing data in a non-pinned portion of the turbo buffer area; and maintaining data in a pinned portion of the turbo buffer area.
Nicholson teaches receiving a flush command for the turbo buffer area; flushing data in a non-pinned portion of the turbo buffer area; and maintaining data in a pinned portion of the turbo buffer area (Abstract and Col. 12 lines 5-55, state that data can be pinned or not pinned in the cache (buffer). Pinned data cannot be flushed unless directed by the operating system (external host) to do so while unpinned data can be flushed by the controller itself). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee, Kim, Ramalingam, Lee2016, Yum, and Chetlur to use the pinning and flushing techniques with the turbo buffer area of Nicholson so as to improve the read/write performance (Nicholson, Abstract).

Claim 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Nicholson in view of Ramalingam in view of Lee2016 in view of Yum in view of Chetlur.
Regarding claim 17, Lee teaches a storage device comprising: a nonvolatile memory device including a turbo buffer area, and a user storage area (Fig. 5 and Paragraphs [0030], the memory may be divided into an SLC area (turbo buffer area) and MLC area (user storage area)),  a controller configured to receive a write command and first data from an external host device, to preferentially write the first data in the first turbo buffer area or the second turbo buffer area rather than the third user storage area when the first data are associated with a turbo write and to write the first data in the first turbo buffer area, the second turbo buffer area, or the third user storage area based on a normal write policy when the first data are associated with a normal write (Paragraph [0031], describes a turbo write which will preferentially write data to the SLC area (turbo buffer area) as opposed to the MLC area (user storage area). Fig. 7 and Paragraphs [0048] and [0102]-[0106], show that normal writes can also be used in the system), wherein the controller is further configured to receive a first move command, to read second data from the turbo buffer area or the user storage area based on the first move command, and to move the second data to the third user storage by writing the second data in the third user storage area and invalidating the second data in the first turbo buffer area or the second turbo buffer area (Fig. 5 and Paragraph [0084], shows data can be moved from the SLC area to the MLC area, it is just not based off a command from the host. The data that was written in the SLC area is then invalidated). Lee does not teach a first turbo buffer area, a second turbo buffer area, to write the first data in the third user storage area if the first turbo buffer area and the second turbo buffer area are not available when the first data is associated with a turbo write, a controller configured to selectively support a flush operation where data stored in 15the second turbo buffer area are moved to the third user storage area and to prohibit a flush operation where data stored in the first turbo buffer area are moved to the third user storage area, wherein the controller is further configured to receive a first move command including move information from an external host device, and wherein the controller is further configured to receive a second move command including second move information from the external host device, to read third data from the third user storage area based on the second move command, and to move the third data to the first turbo buffer area or the second turbo buffer area by writing the third data in the first turbo buffer area or the second turbo buffer area and invalidating the third data in the third user storage area without providing the third data to the external host, wherein each of the first move command and the second move command includes information of a destination area, to which the second data or the third data is to be moved, from among the first turbo buffer area, the second turbo buffer area, or the third user storage area, and wherein each of the first move command and the second move command includes force level information indicating a scheme to move the second data or the third data when a free capacity of a destination area, to which the second data or the third data is to be moved, from among the turbo buffer area and the user storage area is smaller than a capacity of the second data or the third data.
Nicholson teaches a first buffer area and a second buffer area, a controller configured to selectively support a flush operation where data stored in 15the second buffer area are moved to the third area and to prohibit a flush operation where data stored in the first buffer area are moved to the third area (Abstract and Col. 12 lines 5-55, state that data can be pinned or not pinned in the cache (buffer). Pinned data cannot be flushed unless directed by the operating system (external host) to do so while unpinned data can be flushed by the controller itself. The area occupied by the pinned data can be considered the first area where the area occupied by the unpinned data can be considered the second area while the area on the disk can be considered the third area), wherein the controller is further configured to receive a move command including move information from an external host device, to read data from the first buffer area, the second buffer area, or the third area based on the move command, and to move the data to a different area (Abstract and Col. 12 lines 44-55, as stated previously the OS can specifically request data to be flushed regardless of whether or not it is pinned). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee to use the pinning and flushing techniques with the turbo buffer area (thereby creating a first turbo buffer area for pinned data and second turbo buffer area for unpinned) of Nicholson so as to improve the read/write performance (Nicholson, Abstract). Lee and Nicholson do not teach to write the first data in the third user storage area if the first turbo buffer area and the second turbo buffer area are not available when the first data is associated with a turbo write, and wherein the controller is further configured to receive a second move command including second move information from the external host device, to read third data from the third user storage area based on the second move command, and to move the third data to the first turbo buffer area or the second turbo buffer area by writing the third data in the first turbo buffer area or the second turbo buffer area and invalidating the third data in the third user storage area without providing the third data to the external host, wherein each of the first move command and the second move command includes information of a destination area, to which the second data or the third data is to be moved, from among the first turbo buffer area, the second turbo buffer area, or the third user storage area, and wherein each of the first move command and the second move command includes force level information indicating a scheme to move the second data or the third data when a free capacity of a destination area, to which the second data or the third data is to be moved, from among the turbo buffer area and the user storage area is smaller than a capacity of the second data or the third data.
Ramalingam teaches to write the first data in the user storage area if the turbo buffer area is not available when the first data is associated with a turbo write (Paragraph [0035], states that a bypass scheme can be used when the SLC buffer becomes full during a period where there is no idle time between writes in which data will be allowed to be directly written to the TLC region (user storage area) instead). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee and Nicholson to implement a bypass method as taught in Ramalingam so as to accommodate such scenarios (Ramalingam, Paragraph [0035]). Lee, Nicholson, and Ramalingam do not teach wherein the controller is further configured to receive a second move command including second move information from the external host device, to read third data from the third user storage area based on the second move command, and to move the third data to the first turbo buffer area or the second turbo buffer area by writing the third data in the first turbo buffer area or the second turbo buffer area and invalidating the third data in the third user storage area without providing the third data to the external host, wherein each of the first move command and the second move command includes information of a destination area, to which the second data or the third data is to be moved, from among the first turbo buffer area, the second turbo buffer area, or the third user storage area, and wherein each of the first move command and the second move command includes force level information indicating a scheme to move the second data or the third data when a free capacity of a destination area, to which the second data or the third data is to be moved, from among the turbo buffer area and the user storage area is smaller than a capacity of the second data or the third data.
Lee2016 teaches wherein the controller is further configured to receive a second move command including second move information, to read third data from the third user storage area based on the second move command, and to move the third data to the first turbo buffer area or the second turbo buffer area by writing the third data in the first turbo buffer area or the second turbo buffer area and invalidating the third data in the third user storage area without providing the third data to the external host (Fig. 14 and Paragraphs [0142]-[0143] and [0154], state that hot data can be moved (written to new block and invalidated in old block) from the MLC block (user storage area) to the SLC block (turbo buffer areas). The entire process of moving data requires that data is read from its original location and written into the new location where it is to be stored). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee, Kim, and Ramalingam to use a second move command to move data from the user storage area to the turbo buffer area as taught in Lee2016 so that the read operations on the hot data may be stably performed (Lee2016, Paragraph [0146]). Lee, Kim, Ramalingam, and Lee2016 do not teach wherein each of the first move command and the second move command includes information of a destination area, to which the second data or the third data is to be moved, from among the first turbo buffer area, the second turbo buffer area, or the third user storage area, and wherein each of the first move command and the second move command includes force level information indicating a scheme to move the second data or the third data when a free capacity of a destination area, to which the second data or the third data is to be moved, from among the turbo buffer area and the user storage area is smaller than a capacity of the second data or the third data.
Yum teaches wherein the move command includes area 20information indicating one area selected from the first area, the second area, and the third area, and wherein the controller moves valid data of a selected area as the second data based on the area information (Paragraph [0063], describes migration and garbage collection operations which move data from source regions to destination regions meaning these regions would have to be identified. Garbage collection operations mean that the valid data would be what is moved out of the source as the point of garbage collection is to eliminate invalid data and reclaim space. Fig. 4-6 show that the memory contains multiple areas from which the data can be moved to and from). Since Lee/ Nicholson/Ramalingam/Lee2016 and Yum teach move commands it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the move commands of Lee, Nicholson, Ramalingam, and Lee2016 to include the area information as taught in Yum to obtain the predictable result of wherein each of the first move command and the second move command includes information of a destination area, to which the second data or the third data is to be moved, from among the turbo buffer area and the user storage area. Lee, Nicholson, Ramalingam, Lee2016, and Yum do not teach wherein each of the first move command and the second move command includes force level information indicating a scheme to move the second data or the third data when a free capacity of a destination area, to which the second data or the third data is to be moved, from among the turbo buffer area and the user storage area is smaller than a capacity of the second data or the third data.
Chetlur teaches wherein the move command includes force 15level information indicating a scheme to move the second data when a free capacity of a destination area, to which the second data is to be moved, is smaller than a capacity of the second data (Fig. 3 and 4 and Paragraphs [0029]-[0030], describe the process of caching (moving) chunks of data into a cache which involves determining the space in the cache available with reference to the incoming data and either caching all the incoming data or evicting data in the cache to make room for all or some of the incoming data). Since both Lee/ Nicholson/Ramalingam/Lee2016/Yum and Chetlur teach moving data it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the teachings of Lee, Nicholson, Ramalingam, Lee2016, and Yum to have force level information included with the move command as taught in Chetlur to obtain the predictable result of and wherein each of the first move command and the second move command includes force level information indicating a scheme to move the second data or the third data when a free capacity of a destination area, to which the second data or the third data is to be moved, from among the turbo buffer area and the user storage area is smaller than a capacity of the second data or the third data.
Regarding claim 18, Lee, Nicholson, Ramalingam, Lee2016, Yum, and Chetlur teach all the limitations of claim 17. Lee further teaches wherein logical addresses allocated from the external host device to the storage device are mapped onto physical addresses of the first area, physical addresses of the second area, and physical addresses of the third area (Paragraph [0033]-[0034], states that a logical address can be received with requests from the host and those logical addresses are then mapped to physical address. This is done for both normal and turbo writes meaning the physical addresses can be from any of the areas). The combination of and reason for combining are the same as those given in claim 17.



	
Response to Arguments
Applicant's arguments filed 4/19/2022 have been fully considered but they are not persuasive.
Regarding applicant’s argument that the references do not teach the move commands including information of a destination area, the examiner respectfully disagrees. Yum explicitly shows in Paragraph [0063] that the move commands contain destination and source information for the data that is to be moved. Lee2016 is used to show that a second kind of move command can be received that can move data from the user storage area into the turbo buffer area. The read command specified by the applicant is not the move command in question and is only used to initiate the process of determining whether or not the data being requested in the command is hot or cold. Kim is the reference that is relied upon to explicitly teach receiving a move command directly from the host (Paragraph [0011]) and in combination the references do teach the limitations.
Regarding applicant’s argument that there is no motivation to combine Lee2016 and Yum, as stated in the previous argument, the read command that the applicant is pointing to is not the move command of Lee2016. Secondly, the teaching of Yum is just adding source and destination information to the move command. No other changes to operations or functions are made. Everything operates the exact same way, the only difference is the move commands are specified as containing source and destination information.
Regarding applicant’s argument that the references do not teach force level information, Chetlur explicitly shows in Paragraphs [0029] and [0030] the force level information that is used to determine which chunks to evict from the cache. Information indicating this “force level” that is determined has to be included as it is used to determine which chucks to evict as all chunks are also given an associated value associated with them. 
Regarding applicant’s argument that the references do not teach an activate mode, Li explicitly shows in Paragraph [0031] that there are various timings on when the data is copied (moved) and the host is notified. This means that some kind of information has to exist so that the controller knows which timing it is executing the command with. It should also be noted that “activation mode” and “activation mode information” is not given any explicit definition in the specification. There are only examples of what is indicated by it and it typically deals with the timing of operations, particularly command and response operations as seen in Fig. 15 of the specification of the instant application, as pointed out by the applicant. This is in line with how Li operates as well which is why, in combination with the other references the claim limitations are taught.
Regarding applicant’s argument that the references do not teach a flush command (the amended limitations of claim 16), Nicholson is the reference that is relied upon to teach these limitations as they were (and still are) presented in claim 17 first before claim 16 was amended to include those specific limitations. The rejections have been updated to incorporate the teachings of Nicholson in the rejection of claim 16 to teach the cited limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337. The examiner can normally be reached Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132